Opinion by
Mr. Chief Justice Paxson,
The plaintiff was employed by the defendant to negotiate the sale of certain lots. He was to have been allowed the commission of ten dollars on the sale of each lot. Shortly after this agreement was entered into the defendant learned that his wife would not sign the deed, and for this reason he was unable to go on with the arrangement. The plaintiff had sold only two of the lots before the matter was dropped for the reason already given. This suit was brought in the court below by the plaintiff to recover his commissions, and he was allowed to recover the whole amount that he would have been entitled to had all the lots been sold. The jury found a general verdict for the plaintiff for $4,490 damages, and in addition for the sum of $233.36 for plaintiff’s expenses.
As a general rule the authority of a real estate broker to sell land may be revoked at any time by the principal: Coffin v. Landis, 46 Pa. 426. If the agent has incurred expenses in connection therewith, prior to the revocation of the authority, he may recover such expenses. The refusal of the defendant’s wife to sign the deeds rendered it impossible for him to proceed further with the arrangement. Had a sale of the property fallen through for this reason the vendee would not have been allowed to recover the value of his bargain, because the effect of it would be to coerce the wife into joining in a conveyance of which she disapproved: Burk v. Serrill, 80 Pa. 413.
It was conceded upon the argument at bar that the allowance of the jury of $233.36 for plaintiff’s expenses, was proper. This portion of the verdict can stand, but the balance of it must be set aside, as there is nothing in the case to sustain it.
The judgment is reversed as to the $4,490 and affirmed as to the sum of $233.36.
Cf. Burk v. Serrill, again in the Supreme Court, 1 Ches. Co. R. 361.